             Case 5:19-cv-00655-F Document 55 Filed 12/04/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA
 EDWIN BHATTI,                             )
                                           )
         Plaintiff,                        )
                                           )
 -vs-                                      )      Case No. CIV-19-0655-F
                                           )
 SSM HEALTH CARE OF                        )
 OKLAHOMA, INC., d/b/a SAINT               )
 ANTHONY HOSPITAL,                         )
                                           )
         Defendant.                        )

                                      ORDER

        Defendant’s reply brief (doc. no. 54) filed in connection with the pending
motion for summary judgment includes new matters (for example, new exhibits at
doc. no. 54, ex. 1-6) which were not previously submitted in support of defendant’s
motion for summary judgment. When a court is confronted with new material in a
reply brief filed in support of a motion for summary judgment, the court may permit
a sur-reply brief or it may refrain from relying on the new material. Doebele v.
Sprint/United Management Co., 342 F.3d 1117, 1139 at n. 13 (10th Cir. 2003).
Although the court, in this case, may or may not rely on the new matters or exhibits
attached to the reply brief, it reserves the option to do so. Accordingly, if plaintiff
disputes any of these new matters or exhibits, or if plaintiff wishes to respond to
them, plaintiff is permitted to file a short sur-reply brief for that limited purpose.
Any such sur-reply brief is DUE within seven days of the date of this order.
        IT IS SO ORDERED this 4th day of December, 2020.




19-0655p011.docx
